
	

113 HR 489 IH: HUBZone Expansion Act of 2013
U.S. House of Representatives
2013-02-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 489
		IN THE HOUSE OF REPRESENTATIVES
		
			February 4, 2013
			Ms. Pingree of Maine
			 (for herself and Mr. Michaud)
			 introduced the following bill; which was referred to the
			 Committee on Small
			 Business
		
		A BILL
		To expand the HUBZone program for communities affected by
		  base realignment and closure, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 HUBZone Expansion Act of
			 2013.
		2.Expanding HUBZone
			 program for communities affected by base realignment and closureSection 3(p)(4)(D) of the Small Business Act
			 (15 U.S.C. 632(p)(4)(D)) is amended—
			(1)in clause (iv), by
			 striking the period at the end and inserting ; and;
			(2)by redesignating
			 clauses (i), (ii), (iii), and (iv) as subclauses (I), (II), (III), and (IV),
			 respectively, and moving the margins 2 ems to the right;
			(3)in the matter
			 preceding subclause (I), as so redesignated, by striking means lands
			 within and inserting the following: “means—
				
					(i)lands
				within
					;
				and
			(4)by adding at the
			 end the following:
				
					(ii)a
				geographic area that—
						(I)is—
							(aa)the
				municipality in which the military installation is located;
							(bb)the
				county in which the military installation is located; or
							(cc)(AA)the census tract in
				which the military installation is located; or
								(BB)the census tract in which the military
				installation is located and a census tract contiguous to that census tract;
				and
								(II)has a total
				population of not more than 50,000, as determined with reference to the most
				recent decennial
				census.
						.
			
